In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 16-1331V
                                          (not to be published)

*************************
MICHAEL PARRISH,           *
                           *                                     Special Master Corcoran
                           *
               Petitioner, *                                     Filed: September 20, 2017
                           *
          v.               *
                           *                                     Decision by Stipulation; Damages;
SECRETARY OF HEALTH        *                                     Tetanus-diphtheria-acellular pertussis;
AND HUMAN SERVICES,        *                                     (“Tdap”); Brachial Neuritis.
                           *
               Respondent. *
                           *
*************************


Amber D. Wilson, Maglio, Christopher, and Toale, PA, Washington, DC, for Petitioner.

Voris Johnson, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On December 12, 2016, Michael Parrish filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that he
suffered from brachial neuritis as a result of his November 25, 2015, Tetanus-diphtheria-acellular-
pertussis (“Tdap”) vaccine. Petitioner further alleges that he has experienced the residual effects
of this condition for more than six months.


1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision in its present form will be
available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
        Respondent denies that the Tdap vaccine caused Petitioner’s brachial neuritis or any other
injury. Nonetheless both parties, while maintaining their above-stated positions, agreed in a
stipulation (filed on September 20, 2017) that the issues before them could be settled, and that a
decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $65,000.00 in the form of a check payable to Petitioner.

Stipulation ¶ 8. This amount represents compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
MICHAEL PARRISH,                           )
                                           )
                  Petitioner,              )
                                           )  No. 16-1331V (ECF)
v.                                         )  Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1.      Michael Parrish (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly sustained following

petitioner’s receipt of the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine, which vaccine

is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a).

       2.      Petitioner received the Tdap vaccine on November 25, 2015, and an influenza

vaccine on December 23, 2015.

       3.      Both vaccines were administered within the United States.

       4.      Petitioner alleges that he subsequently suffered brachial neuritis, which petitioner

alleges was caused-in-fact by his receipt of the Tdap vaccine. Petitioner further alleges that he

experienced the residual effects of his injury for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages on his behalf as a result of his condition.


                                                 1
       6.      Respondent denies that the Tdap vaccine or any other vaccine caused petitioner to

suffer from brachial neuritis or any other injury, or his current condition.

       7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.      As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

       A lump sum of $65,000.00 in the form of a check payable to petitioner, Michael
       Parrish. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10.     Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

       11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to


                                                   2
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of himself, his heirs, executors, administrators, successors or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the Secretary

of Health and Human Services and the United States of America from any and all actions or

causes of action (including agreements, judgments, claims, damages, loss of services, expenses

and all demands of whatever kind or nature) that have been brought, could have been brought, or

could be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the influenza vaccine administered on

December 23, 2015, or the Tdap vaccine administered on November 25, 2015, as alleged by

petitioner in a petition for vaccine compensation filed on or about October 12, 2016, in the

United States Court of Federal Claims as petition No. 16-1331V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity


                                                     3
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza and/or Tdap vaccine caused

petitioner’s brachial neuritis or any other injury, or his current condition.

       18.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, successors and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/


                                                  4